PER CURIAM.
In the suit underlying this original proceeding, Billie LaBorde claims that State Farm Mutual Automobile Insurance Co. and its agent, Don Stone, acted in bad faith in refusing to provide uninsured motorist benefits under her policy. State Farm and Stone filed various motions, including a motion to sever and a motion for protection, asking the trial court to postpone any proceedings on the bad faith claim pending a judicial determination of State Farm’s liability under the *493policy. The trial court overruled the motions.
We believe the parties and the trial court should have the opportunity to reconsider their positions in light of our decision today in Republic Insurance Co. v. Stoker, 903 S.W.2d 338 (Tex.1995). Accordingly, a majority of the Court overrules the motion for leave to file petition for writ of mandamus, without prejudice to the right of any party to seek relief in this Court after any further developments in the trial court.